DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski (US 20060159838) in view of Schtein (US 7431968) in view of McGraw (US 20150380648).
Kowalski teaches a method for modifying the surface energy of a substrate in order to control the migration of an ink (second material) on the substrate surface, including by increasing the hydrophobicity of a region adjacent to a region (more hydrophilic region) where it is desired to confine the second material [0179], including by patterning a hydrophilic substrate surface with a hydrophobic pattern for this purpose [0182], and specifically, as shown in figure 1, by directly printing (dosing) a first hydrophobic material 3a,3b into a pattern that surrounds (at least partially enclosing, so fully enclosing is readily apparent) a first area of substrate 2, and then depositing a second material 4 into the first area [0190].  Kowlski teaches that the method of depositing the hydrophobic material is not specifically limited, but teaches it is “preferably” a direct write printing process for depositing (dosing) the patterned layers [0191].  Kowlski teaches depositing the second material (ink) by an ink-jet process [0005].  The exemplified hydrophobic materials are organic materials, such as curable polymers, polymers, and waxes [0009].  The second material can be optical materials, such as pigments or transparent conductors [0042].
Shtein is directed towards depositing (dosing) organic films on substrates (abstract), and more specifically teaches a method that it says operates very similarly to ink-jet printing, where, in both cases, an array of nozzles (the print-head of inkjet as is indicated in Shtein and as is notoriously well known to the art includes nozzles) are operated to eject material to deposit the patterned layer, thus obviating the need for a shadow mask (a mask is not used in this embodiment) to pattern the layer (col 4, lines 25-45).  Stein further teaches that in the transport mechanism of OVJD, excess materials (e.g. the desorbed organic material) are pumped out of (exhausted from) the deposition chamber (col 9, line 25 through col 10, line 5), even exemplifying including a cold trap in the exhaust system to trap the excess organic materials that have been exhausted from the deposition chamber during the process (col 16, lines 50-59).
Shtein’s method for depositing patterned organic films known as organic vapor jet deposition (OVJD), in this process vapors of the material to be deposited are generated and are ejected from a first nozzle which directs them in a jet towards the substrate where they condense as the patterned layer on the substrate (col 7, line 65 through col 8, line 51). 
Regarding the requirement that the substrate be in “a chamber ambient”, Shtein teaches that there is necessarily a background gas pressure (a chamber ambient) in the chamber that surrounds the substrate made from the gases that are present in the chamber (col 12, lines 24-37) and although it focuses on using reduced pressures to improve the dispersion of the deposition, but it also teaches that instead of using reduced pressures (vacuum) it can instead be operated at ambient pressures with dispersion controlled in other ways (col 8, lines 37-45)
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use an OVJD process as taught by Stein as the specific direct write printing (dosing) method used by Kowalski to eject its organic hydrophobic materials (as a vapor) out of a first nozzle and onto a hydrophilic substrate to form a patterned area that surrounds a first area of the substrate that is in a chamber ambient (which can be reduced pressure or ambient pressure gases), without using a mask and exhausting excess hydrophobic material from the chamber, because it was a known method taught for printing organic materials in patterns on substrates, and specifically one of the more preferred direct write methods and doing so would produce no more than predictable results.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to eject the second material (ink) of Kowalski via ink-jet, as it teaches doing, and thus through a second nozzle onto the first area of the substrate, because, as taught by Shtein, and as is notoriously well known to the art, ink-jet printheads have nozzles to eject the material to be deposited and doing so would produce no more than predictable results.
Shtein further teaches that virtually all organic materials have sufficiently high vapor pressures to be evaporated at temperatures below 400oC, which allows the evaporation to occur outside of the reactor tube and leading to precise control over the deposition process (col 2, lines 30-43), and teaches that the vapor pressure (concentration) of the organic material needs to be set at a required concentration by controlling the temperature of the source in order to deposit the required amount of material for the process in a “reasonable amount of time” (col 15, lines 6-15).  Thus the vapor pressure at a given temperature is an important processing parameter, with practitioners needing the material to be deposited to have the property of at least a sufficiently high vapor pressure at a low enough temperature to deposit the required amount of material in a reasonable amount of time and at a low enough temperature that precise control over the deposition process can be obtained.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose hydrophobic materials that have the instantly claimed ranges of “a vapor pressure of at least 1Pa at 300oC” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, in this case, the vapor pressure needs to be high enough for the OVJD process to produce the required amount of vapor is a reasonable amount of time, discovering the optimum or workable ranges (the specific minimum vapor pressure claimed by applicant) involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Regarding the requirement that the deposition occur at without a vacuum, Stein further teaches that the chamber ambient pressure during deposition can be performed not only at reduced pressures, but even at “ambient” pressure with predictable effects on the dispersion of the deposition (col 8, lines 36-45), since ambient is used as a foil to “reduced pressures” it indicates that the pressure is not reduced (not a vacuum).
Mcgraw is also directed towards depositing (dosing) patterned organic films on substrates [0003] for display applications [0006].  However, it further teaches that in OVJD, it is desired to have a broad range of suitable pressures, specifically using higher pressures, and the process has been demonstrated to work at ambient pressures at least up to atmospheric pressure (760torr), just with somewhat reduced resolution [0165], and exemplifies 100torr and 760torr as suitable pressures [0097].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to operate an OVJD process at 760torr (atmospheric pressure, without a vacuum), as taught by McGraw in the process of Kowalski, since they were taught to be known suitable pressures for operating OVJD processes for patterning organic films on substrates and doing so would produce no more than predictable results(claim 1).
Claims 2 and 12: as shown in figure 1, Kowalski teaches printing the first hydrophobic material 3a,3b into a pattern that surrounds (at least partially enclosing, so fully enclosing is readily apparent) a first area of substrate 2, and then depositing a second material 4 into the first area [0190].  Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have the hydrophobic material deposited as a perimeter pattern around the first region and the second material that is in it.
Claim 5: Kowalski teaches that (before depositing the second material) cleaning the substrate as part of the surface modification step to prepare the substrate for deposition of the second material [0187]. Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to perform a cleaning process before depositing the second material in the process of Kowalski because it was taught to be an optional part of the modification process.
Claim 6: Kowalski teaches that the second material is an ink [190].
Claim 7: Kowalski teaches that the ink (that as discussed for claims 1 and 2, is deposited in print zones circumscribed by the first hydrophobic material) is electronically active [0035].  Additionally, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, so having multiple produced electronic devices in print zones involves only routine skill in the art.
Claim 8: Kowalski teaches that the second material is an ink that can comprise organic materials (e.g. organometallics) [0061].
Claim 9: Kowalski teaches drying the second material and performing additional processing (such as depositing additional layers) after drying [0171].
Claim 10: Shtein teaches that the vapor pressure (concentration) of the organic material needs to be set at a required concentration by controlling the temperature of the source in order to deposit the required amount of material for the process in a “reasonable amount of time” (col 15, lines 6-15).  Thus the temperature of the source that is ejecting the hydrophobic material is an important processing parameter, with practitioners needing to control the temperature to the level that produces the required concentration of hydrophobic material to deposit the required amount of material in a reasonable amount of time and at a low enough temperature that precise control over the deposition process can be obtained.
It would have been obvious to one of ordinary skill in the art at the time of invention to have an operating temperature of the instantly claimed ranges of “80oC to 150oC” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (the specific minimum vapor pressure claimed by applicant) involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980)(claim 10).
Claim 11: Kowalski teaches that the hydrophobic material not only modifies the surface energy, but can be built up to act as a physical barrier (has a built up thickness) to the ink migrating [0190] and teaches that single or plural passes of deposition can be used to build up a desired thickness of material on the substrate [0171]. 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to build up a desired thickness of hydrophobic material on the substrate and further to do so will multiple deposition passes, because Kowalski teaches that depositions can be repeated in multiple passes to build up the deposition’s thickness and doing so would produce no more than predictable results. 
Kowalski teaches that it is the difference in surface energy between the modified surface (the one with hydrophobic material on it) and the ink and the ink with the original substrate surface (which means that it is also the difference between the modified and unmodified surfaces for any particular ink) that produces the desired inhibition of the migration of the ink [0189].  This difference is a result effective variable with larger differences producing greater degrees of the desired inhibition of the migration of the ink.  Kowalski further teaches that this difference is greater than 10 dynes/cm [0008].
It would have been obvious to one of ordinary skill in the art at the time of invention to have an operating temperature of the instantly claimed ranges of “change a surface energy of the substrate by 15% or greater” through process optimization for improved inhibition of the migration of the ink, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (the specific minimum vapor pressure claimed by applicant) involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980)(claim 11).
Claim 14: The second material can be optical materials, such as pigments [0042].
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski (US 20060159838) in view of Schtein (US 7431968) in view of McGraw (US 20150380648), further in view of Kim (WO2006083151).
Kowalski does not specifically teach the identity of the hydrophobic material to the degree claimed in claims 3 and 4.  Kim is also directed towards depositing patterned hydrophobic material on a substrate (abstract) to inhibit the migration (reduce drop spreading) of a second material deposited on the substrate (page 2, lines 16-31).  However, Kim further teaches that monolayers of hydrophobic organosilanes and fluoropolymers are good materials to function as the hydrophobic material (page 3, lines 22-35).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to choose to deposit hydrophobic monolayers of organosilanes or fluorine containing polymers as the hydrophobic material of Kowalski, because such classes of materials were known to be used for forming hydrophobic patterns and doing so would produce no more than predictable results (claim 3). 
Regarding the further requirement that the fluoropolymer change a surface energy of the substrate by 10% or more, see the previous discussion for claim 11.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski (US 20060159838) in view of Schtein (US 7431968) in view of McGraw (US 20150380648), further in view of Farm (US 20170323776).
Kowalski in view of Schtein does not specifically teach vapor depositing hydrophobic reagents in a way that is “self-limiting.”
Farm is also directed towards vapor depositing hydrophobic materials on a substrate using hydrophobic precursors (abstract) and it further teaches it is preferred for the (hydrophobic material) precursor to be adsorbed on the substrate in a “self-limiting” manner to deposit about a monolayer and the excess material to be exhausted from the system [0065].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use hydrophobic material reagents that are operated to be “self-limiting” in the process of Kowalski in view of Schtein, because such reagents are known to the art to deposit such hydrophobic layers and were taught to be particularly preferred for that purpose and doing so would produce no more than predictable results (claim 13).
Response to Arguments
Applicant's arguments filed 06-22-2022 have been fully considered but they are not persuasive in view of the amended grounds of rejection necessitated by amendment. 
The new limitations have been considered above.
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/            Primary Examiner, Art Unit 1712